Title: To Alexander Hamilton from James McHenry, 2 April 1799
From: McHenry, James
To: Hamilton, Alexander


War department 2d. April 1799
Sir

It being out of my power to send you copies of, you will herewith receive the following original letters from Brig. Gen. Wilkinson, which you will be pleased to return after taking such extracts from them as you may judge necessary.


Letter
 No. 1
dated
  6 Decr. 1798


Do
 No. 2
do
 10 Jany. 1799


Do
 No. 3
Do
 31 Jany.


Do
 No. 4
Do
  2 Feby.



 No. 5
Circular letter to the officers commanding posts



 No. 6
Correspondence with Govr. Gayoso



 No. 7
Papers refered to in letter Jany 1799.


I have the Honor to be with the greatest respect   Your Obedient and Hum. Servt.
James McHenry
Major Gen. Alexr. Hamilton
